DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
(1)    "a detection unit configured to detect";
(2)    "a driving operation unit operated… for driving";
(3)    "a right hand side operation unit… operated with";
(4)    "a left hand side operation unit… operated with"; and
(5)    "a steering angle sensor unit capable of turning" in claim 1.

(1)    "a detection unit" with corresponding structure described in: claim 2 "grip sensor", [0014] grip sensor [0064] CPU of controller 15, fig. 2;
(2)    "a driving operation unit" with corresponding structure described in: claim 2 "steering wheel", figs. 1-5 "steering wheel 3", [0030], [0079], [0081];
(3)    "a right hand side operation unit" with corresponding structure described in: claim 3 "push button", claim 4 "display button", figs. 1-5: buttons, [0019]-[0022];
(4)    "a left hand side operation unit" with corresponding structure described in: claim 3 "push button", claim 4 "display button", figs. 1-5: buttons, [0019]-[0022],
(5)    "a steering angle sensor unit" with corresponding structure described in: fig. 2: "steering angle sensor 21" [0045] "The controller 15 is connected to a steering angle sensor 21 for detecting a steering angle from the neutral position of the steering wheel 3 (a steering angle of the steering wheel 3 at which the vehicle goes straight), via the signal wiring", and [0048].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jolda et al. (USPN 2015/0353006 A1).

As to claim 1, Jolda teaches a vehicle display control device, comprising:

a right hand side operation unit arranged on a right side of the driving operation unit and operated with the right hand of the driver for a purpose other than driving of the vehicle (see at least figs. 1 and 4: right side zone 113);
a left hand side operation unit arranged on a left side of the driving operation unit and operated with the left hand of the driver for a purpose other than driving of the vehicle (see at least figs. 1 and 4: left side zone 107); and
a control unit configured to separately control a display mode of the right hand side operation unit and a display mode of the left hand side operation unit (see at least fig. 3: controller 304), wherein:
the control unit is configured to control to
display the right hand side operation unit in a first display mode when the operation state by the right hand of the driver detected by the detection unit is in an operating state (see at least figs. 1, 3-5 and [0069] "a steering detector 310, which is used in certain embodiments to account for hand movements of the driver during steering operations. More particularly, the driver may remove his or her left or right hand from the steering wheel 101 not because the driver intends to reach for interactive control elements, but rather because the driver is grasping different locations of the steering wheel 101 to steer the vehicle. To account for this, 
display the right hand side operation unit in a second display mode higher in visibility by the driver than the first display mode when the operation state by the right hand of the driver detected by the detection unit is in a non-operating state (see at least figs. 1, 3-5, and [0080] “If the vehicle is not engaged in a steering operation or is no longer engaged in a steering operation, the in-vehicle system controller proceeds to 515, in which it detects if either the driver's left hand or right hand is absent from the steering wheel. … If one of the hands is absent, at 520, the in-vehicle system selects and increases the brightness of lighting elements in 
display the left hand side operation unit in the first display mode when the operation state by the left hand of the driver detected by the detection unit is in an operating state (see at least figs. 1, 3-5 and [0069] "a steering detector 310, which is used in certain embodiments to account for hand movements of the driver during steering operations. More particularly, the driver may remove his or her left or right hand from the steering wheel 101 not because the driver intends to reach for interactive control elements, but rather because the driver is grasping different locations of the steering wheel 101 to steer the vehicle. To account for this, the steering detector 310 determines whether the driver is engaged in a steering operation"; [0072] "In operation, the steering detector 310 determines whether the driver is engaged in a steering operation and, if so, communicates that information to the controller 304. The steering detector 310 may then periodically communicate follow-up indications of whether the driver is still engaged in a steering operation--e.g., every 100 milliseconds or other suitable time period. In the time period during which the driver is engaged in a steering operation, the controller 304 may be configured to ignore communications from the sensor system 305 regarding absences of the driver's left or right hands from the steering wheel 101. Instead, the controller 304 will assume that the driver is simply engaged in a steering operation rather than reaching for an interactive control element. Thus, the controller 304 will not cause lighting elements to increase in brightness upon a detected absence of the driver's left or right hand from the steering wheel 101 during steering operations"; and [0082] “If and when the hand 
display the left hand side operation unit in the second display mode when the operation state by the left hand of the driver detected by the detection unit is in a nonoperating state (see at least figs. 1, 3-5, and [0080] “If the vehicle is not engaged in a steering operation or is no longer engaged in a steering operation, the in-vehicle system controller proceeds to 515, in which it detects if either the driver's left hand or right hand is absent from the steering wheel. … If one of the hands is absent, at 520, the in-vehicle system selects and increases the brightness of lighting elements in a zone corresponding to the hand that is absent from the steering wheel--i.e., the left-side zone in the case of the left hand, or the right-side zone in the case of the right hand.” – note a second display mode is an increase in brightness of the lighting elements); and
a steering angle sensor unit is capable of turning at least one of the right hand side operation unit and the left hand side operation unit to the first display mode in response to determining that the driving operation unit is not in a neutral state (see at least figs. 1, 3-5 and [0069] "a steering detector 310, which is used in certain embodiments to account for hand movements of the driver during steering operations. More particularly, the driver may remove his or her left or right hand from the steering wheel 101 not because the driver intends to reach for interactive control elements, but rather because the driver is grasping different locations of the steering wheel 101 to steer the vehicle. To account for this, the steering detector 310 determines whether the driver is engaged in a steering operation"; [0070] "a 
However, Jolda fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Jolda because Jolda expressly teaches combining elements from various embodiments (see at least [0087]).

As to claim 2, Jolda teaches the vehicle display control device according to claim 1 (see above rejection), wherein the detection unit includes a grip sensor for individually detecting a gripping state by the driver of a steering wheel as the driving operation unit at time of not making a right or left turn, at which a steering angle is less than or equal to a predetermined value, by dividing the gripping state into a gripping state of a right hand gripping range by the right hand and a gripping state of a left hand gripping range by the left hand (see at least fig. 1, steering wheel 101 and detectors 102, 104, fig. 3 - steering detector 310, sensor system 305, fig. 4 -sensors 102 and 104, fig. 5 - steps 510, 515, 520).

As to claim 3, Jolda teaches the vehicle display control device according to claim 1 (see above rejection), wherein
each of the right hand side operation unit and the left hand side operation unit includes a push button to which the driver performs pressing operation (see at least fig. 1 - buttons 108a, 112a-e, 114a-f, 116a-c, 118a, etc, fig. 4 - left-side zone 107 and right-side zone 113 and fig. 5 - steps 515 and 520), and


As to claim 5, Jolda teaches the vehicle display control device according to claim 1 (see above rejection), wherein turning the least one of the right hand side operation unit and the left hand side operation unit to the first display mode, in response to determining that the driving operation unit is not in the neutral state, comprises turning off at least one light source (see at least figs. 1, 3-5, [0069] "a steering detector 310, which is used in certain embodiments to account for hand movements of the driver during steering operations. More particularly, the driver may remove his or her left or right hand from the steering wheel 101 not because the driver intends to reach for interactive control elements, but rather because the driver is grasping different locations of the steering wheel 101 to steer the vehicle. To account for this, the steering detector 310 determines whether the driver is engaged in a steering operation"; [0070] "a steering detector 310 detects the magnitude of rotation of the steering wheel 101 in either counterclockwise 136 or clockwise 138 directions. For example, the steering detector .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jolda et al. (USPN 2015/0353006 A1) in view of Okita (USPN 2013/0076499 A1).

As to claim 4, Jolda teaches the vehicle display control device according to claim 1 (see above rejection).
Jolda does not directly teach wherein at least one operation unit of the right hand side operation unit and the left hand side operation unit includes a display button that is selectively displayed on a touch panel and to which the driver performs contact operation during display, and the control unit does not display the display button on the touch panel in the first display mode, and displays the display button on the touch panel in the second display mode.
Okita teaches wherein at least one operation unit of the right hand side operation unit and the left hand side operation unit includes a display button that is selectively displayed on a touch panel and to which the driver performs contact operation during display, and the control unit does not display the display button on the touch panel in the first display mode, and displays the display button on the touch panel in the second display mode (see at least fig. 2 - steering touch sensor 72, 72L, 72R, figs. 3A - touch panel 14 with display buttons 52, 54, 56, 58, fig. 3B - touch panel without display buttons, fig. 4 - step 404 and 406 and [0039]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate selectively displayed buttons as taught by Okita with the vehicle display control device of Jolda in order to provide a vehicle operation input apparatus with which an operation menu/display buttons that can be displayed on a screen of a display with favorable operability (see at least Okita [0010]). The rationale to support a 

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive.

Applicant argues -
“Regarding the rejection of claim 1, Applicant respectfully submits that Jolda fails to disclose or reasonably suggest each and every element of claim 1, which recites:
...a steering angle sensor unit is capable of turning at least one of the right hand side operation unit and the left hand side operation unit to the first display mode in response to determining that the driving operation unit is not in a neutral state.
At pages 13 and 14 of the Office Action, the rejection cited to Jolda Figs. 1, 3, and paragraphs [0069], [0070], [0072], and [0073] for such features.

For example, at pages 7 and 8 of the Office Action, the rejection cites to Jolda Figs. 1, 3-5, and paragraphs [0051], [0054], [0058], [0064], and [0067], and [0075] for alleged first and second “display modes” where a “first display mode” would control a display at a lesser brightness when a touch is detected on a steering wheel and a “second display mode” would control that display at a greater brightness when that touch is not detected on the steering wheel.
As such, in the portions of Jolda cited by the rejection, even if those portions suggest ignoring various sensors between the first and second “display modes” when the steering wheel is rotated, since the steering wheel would be rotated, and therefore touched, the system of Jolda would already be in the alleged “first display mode” at the time of “determining that the driving operation unit is not in a neutral state” rather than the claimed “turning.. .to the first display mode” in response to such determination.
Thus, it is respectfully submitted that Jolda fails to disclose or reasonably suggest each and every element of claim 1. Accordingly, it is respectfully requested that the rejection of claim 1 be withdrawn.
Regarding the rejection of dependent claims 2-4, Applicant respectfully requests that the rejection be withdrawn at least by virtue of these claims’ dependencies and as Okita also fails to remedy at least the above-described deficiencies of Jolda.
New Claim


Examiner disagrees -
Jolda teaches a steering angle sensor unit is capable of turning at least one of the right hand side operation unit and the left hand side operation unit to the first display mode in response to determining that the driving operation unit is not in a neutral state (see at least figs. 1, 3-5 and [0069] "a steering detector 310, which is used in certain embodiments to account for hand movements of the driver during steering operations. More particularly, the driver may remove his or her left or right hand from the steering wheel 101 not because the driver intends to reach for interactive control elements, but rather because the driver is grasping different locations of the steering wheel 101 to steer the vehicle. To account for this, the steering detector 310 determines whether the driver is engaged in a steering operation"; [0070] "a steering detector 310 detects the magnitude of rotation of the steering wheel 101 in either counterclockwise 136 or clockwise 138 directions. For example, the steering detector 101 depicted in FIG. 1 is shown in a nominal--i.e., generally straight-facing-orientation. The steering detector 310 detects the direction and magnitude of rotation of the steering wheel 101, converts the detected information into an electrical signal, and transmits the electrical signal to the controller 304"; [0072] "In operation, the steering detector 310 determines whether the driver is engaged in a steering operation and, if so, communicates that information to the controller 304. The steering detector 310 may then periodically communicate follow-up indications of whether the driver is still engaged in a steering operation--e.g., every 100 
Note paragraph [0073] "When the driver concludes a steering operation, the steering detector 310 detects that the steering wheel 101 has returned to a nominal position. The steering detector 310 communicates this information to the controller 304, which then ceases ignoring and once again processes signals from the sensor system 305" – one skilled in the art would recognize that when steering operation starts again it would be determined that the driving operation unit is not in a neutral state and a steering angle sensor unit would turn (switch) at least one of the right hand side operation unit and the left hand side operation unit to the first display mode.

Dependent claims 2-5 are rejected for at least their dependency on rejected claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (USPN 2018/0326851 A1);
Fung et al. (USPN 2017/0282715 A1); and
Fung et al. (USPN 2017/0101111 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        2/18/21
		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623